Name: Commission Regulation (EC) No 510/2002 of 21 March 2002 correcting Regulations (EC) No 75/2002, (EC) No 93/2002, (EC) No 107/2002, (EC) No 111/2002 and (EC) No 112/2002 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 Avis juridique important|32002R0510Commission Regulation (EC) No 510/2002 of 21 March 2002 correcting Regulations (EC) No 75/2002, (EC) No 93/2002, (EC) No 107/2002, (EC) No 111/2002 and (EC) No 112/2002 establishing the standard import values for determining the entry price of certain fruit and vegetables Official Journal L 079 , 22/03/2002 P. 0016 - 0017Commission Regulation (EC) No 510/2002of 21 March 2002correcting Regulations (EC) No 75/2002, (EC) No 93/2002, (EC) No 107/2002, (EC) No 111/2002 and (EC) No 112/2002 establishing the standard import values for determining the entry price of certain fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables(1), as last amended by Regulation (EC) No 453/2002(2), and in particular Article 4(1) thereof,Whereas:(1) Commission Regulations (EC) No 75/2002(3), (EC) No 93/2002(4), (EC) No 107/2002(5), (EC) No 111/2002(6) and (EC) No 112/2002(7) establish the standard import values for determining the entry price of tomatoes.(2) An error has been discovered in the Annexes to those Regulations. The Regulations in question should therefore be corrected.(3) Article 4(3) of Regulation (EC) No 3223/94 provides that, where no standard import value is in force for a product for a given origin, the average of standard import values in force for that product is to apply. As a result, that average should be recalculated if one of its component standard import values is corrected.(4) Application of the corrected standard import value must be requested by the party concerned so that they are not placed retroactively at a disadvantage,HAS ADOPTED THIS REGULATION:Article 1The standard import values applicable to tomatoes listed in the Annexes to Regulations (EC) No 75/2002, (EC) No 93/2002, (EC) No 107/2002, (EC) No 111/2002 and (EC) No 112/2002 are replaced by the standard import values listed in the table in the Annex hereto.Article 2At the request of the party concerned, the customs office where the import was recorded shall refund part of the customs duties for the tomatoes originating in the third countries concerned and released for free circulation during the period of application of the corrected Regulations. Refund applications must be lodged no later than the last day of the third month following that in which this Regulation enters into force and must be accompanied by the declaration of release for free circulation for the import concerned.Article 3This Regulation shall enter into force on 22 March 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 337, 24.12.1994, p. 66.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 16, 18.1.2002, p. 1.(4) OJ L 17, 19.1.2002, p. 18.(5) OJ L 19, 22.1.2002, p. 1.(6) OJ L 20, 23.1.2002, p. 2.(7) OJ L 21, 24.1.2002, p. 1.ANNEX>TABLE>